Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 04/20/2021 has a total of 24 claims pending in the application; there are 4 independent claims and 20 dependent claims, all of which are ready for examination by the examiner.    
REMARKS
The claims presented as follow:
Claims 1-2, 6, 17-18, 31-33, 37-39 and 43 are pending.
Claims 3-5, 19-21, 34-36 and 40-42 are objected to.
Claims 7-16 and 22-30 are canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, and 32-37 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, applicant recite in the preamble of the claim “a method for wireless communications at a user equipment (UE), comprising:”. This renders the claim indefinite as to whether the steps of the claim apply to the UE or the method. Examiner suggest amending the claims to recite “a method for wireless communications at a user equipment (UE), the method comprising:” Appropriate correction is required.
Regarding claim 17, applicant recite in the preamble of the claim “an apparatus for a wireless communications, comprising:”. This renders the claim indefinite as to whether the steps of the claim apply to the UE or the method. Examiner suggest amending the claims to recite “an apparatus for a wireless communications, the apparatus comprising:” Appropriate correction is required.
Regarding claim 32, applicant recite in the preamble of the claim “an apparatus for wireless communications at a user equipment (UE), comprising:”. This renders the claim indefinite as to whether the steps of the claim apply to the UE or the method. Examiner suggest amending the claims to recite “a method for wireless communications at a user equipment (UE), the apparatus comprising:” Appropriate correction is required.
As per claim 32-37, the following limitations are recited:
- “means for receiving ...” as recited in claim 32.
- “means for receiving ...” as recited in claim 32.
- “means for monitoring ...” as recited in claim 32.
Dependent claims 33-37 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.  
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 17, 32 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 28 of U.S. Patent No. 10,993,254 B2 [application No. 16/273,564], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having to switch from operating in the first bandwidth part to operating in a second bandwidth part, the second bandwidth part beginning at a second transmission time interval that is subsequent to the first transmission time interval, and monitoring for a physical downlink control channel (PDCCH) after the switch from the first bandwidth part to the second bandwidth part.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 17-18, 31-33, 37-39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable by Loehr et al. Publication No. (US 2019/0253230 A1) in view of Islam et al. Publication No. (US 2018/0279289 A1). 

Regarding claim 1, Loehr teaches a method for wireless communications at a user equipment (UE) (a user equipment 105-FIG.1), comprising: 
receiving, from a network device (a base station 110-FIG.1) and while operating in a first bandwidth part (receiving a DCI [the control element 125] of FIG.1] including a BWP indicator field, a first parameter and a second parameter [0064-65]), downlink control information (DCI) during a first transmission time interval (the DCI having including a BWP indicator field, a first parameter and a second parameter [0064-65] selectively activating the first BWP may include performing, at a time indicated by the timing information [0074-77] FIG.3); 
receiving, as part of the DCI, an indication that the UE is to switch from operating in the first bandwidth part to operating in a second bandwidth part (the DCI including a BWP indicator field, a first parameter, and a second parameter, a size of the portion of the second parameter corresponding to the active serving cell is based on a size of the BWP indicator field [0064-65] FIG.3; the control element received on the current active BWP includes a BWP indicator field and a switching indicator in the DCI, the switching indicator may be a flag in the DCI which indicates to switch from the current active BWP to a another BWP [0070-71] FIG.8); and 
monitoring for a physical downlink control channel (PDCCH) after the switch from the first bandwidth part to the second bandwidth part (monitoring PDCCH to DL and UL switch BWP simultaneously. Switching between configured BWPs happens by means of a DCI, i.e., PDCCH indicating to switch to another Bandwidth part, or inactivity timer. When an inactivity timer is configured for a serving cell, the expiry of the inactivity timer associated to that cell switches the active BWP (e.g., active DL BWP) to a default BWP (e.g., default DL BWP) configured by the network where the UE MAC entity receives a PDCCH for BWP switching [0035-39] FIG.9).  
Loehr does not explicitly teach the second bandwidth part beginning at a second transmission time interval that is subsequent to the first transmission time interval.
Islam teaches the second bandwidth part beginning at a second transmission time interval that is subsequent to the first transmission time interval (the UE receives  a first configuration including a plurality of downlink bandwidth partitions (BWPs) and a second configuration including a plurality of uplink BWPs, receiving DCI in a first BWP in a first time interval, the first DCI including an uplink grant for uplink data transmission over a second BWP and transmitting the uplink data over the second BWP in a second time interval subsequent to the first time interval [0033-34] FIGs.11).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Loehr by the teaching of Islam to begin the second bandwidth part at a second transmission time interval that is subsequent to the first transmission time interval in order for the UE to switch for subsequent data transmission within the bandwidth partition simultaneously in a given time (Islam: [0100-103] FIG.2).

Regarding claim 2, Loehr teaches the method of claim 1, wherein monitoring for the PDCCH comprises: monitoring for the PDCCH after a time duration beginning from a slot comprising the first transmission time interval (monitoring PDCCH to DL and UL switch BWP simultaneously. Switching between configured BWPs happens by means of a DCI, i.e., PDCCH indicating to switch to another Bandwidth part, or inactivity timer. When an inactivity timer is configured for a serving cell, the expiry of the inactivity timer associated to that cell switches the active BWP (e.g., active DL BWP) to a default BWP (e.g., default DL BWP) configured by the network where the UE MAC entity receives a PDCCH for BWP switching [0035-39] FIG.9).    

Claims 3 to 5 (allowable subject matter).

Regarding claim 6, Loehr teaches the method of claim 1, wherein the first transmission time interval comprises a first slot, and wherein the second transmission time interval comprises a second slot different from the first slot (the DCI may contain timing information, e.g., denoted as which indicates when the BWP is to be activated/deactivated. For example, for a DCI received in slot ‘n’ which indicates the deactivation of a BWP, then the UE is to deactivate the indicated BWP in slot ‘n+k,’ where is the number of slots indicated by the timing information in DCI [0126-127] FIG.9).  

Claims 7-16. (Canceled).

Regarding claims 17-21 and 31, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the limitations were presented from an “apparatus” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   
	
Claims 22-30. (Canceled).

Regarding claims 32-37, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the limitations were presented from an “apparatus” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 38-43, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the limitations were presented from a “computer-readable medium” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472